Appellant served notice to examine respondent Sylvia Hartman under sections 288, 290 and 301 of the Civil Practice Act. Prior to the date stated for examination, said respondent moved under section 291 to vacate the notice, the return date of the motion, being after the examination date. She did not appear on the examination date, and appellant moved to punish her for contempt and to strike out her pleading under section 299. Both motions were heard at the same time. Appellant’s motion was denied. Respondent’s motion was granted in part and denied in part, the order providing that the examination be held after appellant has served a bill of particulars previously ordered by the court and that the examination take place in Nassau County where the respondent, a housewife, resides. Orders affirmed, with one bill of $10 costs and disbursements. No opinion. Nolan, P. J., Wenzel, Mac Crate, Beldock and Ughetta, JJ., concur. [See post, p. 1174.]